Morgan, J.
(concurring in part and dissenting in part) — Neighbors complained to Pierce County (County) that Young was using his land improperly. An employee of Pierce County went to the land to investigate. The land was posted “no trespassing,” so the employee could not enter to see (a) whether the land contained wetlands or (b) how the land was actually being used by Young. Nonetheless, the employee issued a citation, which the County calls a “cease- and-desist order,” alleging that Young was in violation of the County’s wetlands ordinance. The employee did not seek an administrative search warrant or otherwise try to gather evidence.
Young appealed the citation to a hearing examiner, who denied the appeal, and then to the superior court. The superior court held that “[t]here is not substantial evidence in the record made before the Examiner to support the Examiner’s finding that petitioners graded and cleared a portion of their property within a wetland and/or wetland buffer regulated under PCC ch. 18E.30 [the County’s wetlands ordinance].”10 But rather than dismissing the citation for lack of evidence, the superior court ordered Young to obtain — and pay for — a report “delineating]” whether he actually has any wetlands on his property. 11 Young now appeals that order.
When Young appealed the County’s administrative orders from the hearing examiner to superior court, he invoked the superior court’s appellate jurisdiction.12 When the superior court found that the County’s administrative *191orders were not supported by the evidence, it exhausted its jurisdiction regarding the citation, and it could not thereafter compel Young to obtain and pay for a “wetlands delineation report. . . .”13 After concluding that the citation was unfounded, the court could not require Young to marshal the very same evidence that the County should have marshaled before issuing a citation.
The County claims that the record made before the hearing examiner contains sufficient evidence to support the citation. The County claims this, however, only because Young’s property “[i]s a [d]esignated [c]ritical [a] rea as [i]t [i]s [s]hown on the County Wetland Atlas.”14 The County does not demonstrate, or even attempt to demonstrate, that the record made before the hearing examiner contains evidence that Young was actually infringing on wetlands. Thus, the County offers nothing to contravene the trial court’s conclusion that the hearing examiner’s record lacks evidence sufficient to show that Young “graded and cleared a portion of [his] property within a wetland and/or wetland buffer
The County may be complaining that unless it can force Young to obtain and pay for a wetlands delineation report, it will have no way to obtain the evidence it needs to enforce its wetlands ordinance against him. If it is, however, its complaint is not valid. It has every right to go onto Young’s land despite his no-trespassing signs, and thus to obtain the evidence it needs to support its citation — provided that it first applies for and obtains an administrative search warrant.15 Correspondingly, Young has a right to assert and maintain his privacy — even if the County finds that incon*192venient — unless and until the County obtains and serves an administrative search warrant.
I would reverse the trial court’s order that Young obtain and pay for a wetlands delineation report; I would affirm the trial court’s conclusion that the record made before the hearing examiner lacks evidence sufficient to support the administrative citations; and I would dismiss the administrative citation with prejudice.

 Clerk’s Papers (CP) at 123.


 See CP at 124 (superior court order requiring Young “to submit a delineation report of the wetlands and wetland buffers”). At oral argument, Young’s counsel claimed that the cost to obtain such a report is substantial.


 E.g., Benchmark Land Co. v. City of Battle Ground, 146 Wn.2d 685, 693, 49 P.3d 860 (2002) (“ ‘[U]nder LUPA [Land Use Petition Act, ch. 36.70C RCW], a party seeks judicial review by asking the superior court to exercise appellate *191jurisdiction.’ ”) (quoting Sunderland Family Treatment Servs. v. City of Pasco, 107 Wn. App. 109, 117, 26 P.3d 955 (2001)).


 Br. of Resp’t at 18.


 Br. of Resp’t at 16.


 See, e.g., 4 Wayne R. LaFave, Search and Seizure, § 10.1(a), at 373 (3d ed. 1996) (discussing Camara v. Mun. Court, 387 U.S. 523, 87 S. Ct. 1727,18 L. Ed. 2d 930 (1967), and See v. City of Seattle, 387 U.S. 541, 87 S. Ct. 1737, 18 L. Ed. 2d 943 (1967)) (“Except for emergency situations, the inspector, if turned away by the owner or occupant of the premises, must obtain a search warrant.” “The probable *192cause needed to justify the issuance of a warrant for inspection ... may be based upon the passage of time, the condition of the building, or the condition of the entire area.”).